ARCHBAED, District Judge.
Thé claim of Hattie S. Kyte, the wife of the bankrupt, is based on a promissory note, with confession *303of judgment, for $3,875, dated May 15, 1906, on which judgment was entered in the common pleas of Luzerne, county to No. 114, October term, 1907. The consideration of this note is said to have been money received by Mrs. Kyte by gift from her father in his lifetime and loaned to her husband, being represented originally by a similar note, similarly entered, to No. 177, January term, 1880, for $1,245.42, this being subsequently replaced and continued by another note for $2,500, entered to No. 44, May term, 1898; each judgment being the amount of the preceding one, with interest added.
It appears by the record, however, that the first judgment in this series was satisfied, all but about $180, by a sheriff’s sale of the personal property of Mr. Kyte, and that the second one was marked “Satisfied September 3, 1903” — there being nothing to indicate how this came about — which effectually disposes, as it is contended, of any such connection between these different judgments as is relied upon. It may be, upon this showing, if the present exceptants were creditors at the time the note in controversy was given, that the claim would have to be rejected; Mrs. Kyte being unable to furnish any very clear explanation of the transaction, so as to connect up the later judgments with the earlier ones. Stringent proof is required of a wife in Pennsylvania in a contest with her husband’s creditors, which this hardly measures up to. But, whatever may be said of anything prior to the latest judgment, Mrs. Kyte is clearly able to carry back her claim to May 15, 1906, when the note upon which it is based was given to H. S. Robinson as her trustee, and even if it was a gift, and without consideration, it would be good, unless her husband was indebted at the time, which is not shown.
The referee was therefore right in sustaining the claim, and the exceptions are overruled.